UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7439



DARYL K. FREEMAN,

                                               Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTIONS;
CAPTAIN MCHEE, employed of Odom Correctional
Institution; SERGEANT ASKEW, employed at Odom
Correctional Institution; CORRECTIONAL OFFICER
BLYTHE, employed at Odom Correctional Institu-
tion; OFFICER WIGGINS, Correctional officer
employed at Odom Correctional Institution;
MOSLEY, Correctional Officer employed at Odom
Correctional Institution; DEBERRY, Nurse,
employed at Odom Correctional Institution;
BERTHA THOMPSON, Nurse, employed at Odom Cor-
rectional Institution; DOCTOR ANDERSON, Medi-
cal Physician employed at Odom Correctional
Institution,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-96-968-5-CT-F2)


Submitted:   December 17, 1998             Decided:   January 11, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Daryl K. Freeman, Appellant Pro Se. Sharon Coull Wilson, Associate
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Daryl K. Freeman appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Freeman v. North Carolina Department of

Corrections, No. CA-96-968-5-CT-F2 (E.D.N.C. Aug. 20, 1998).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2